Exhibit 10

 

April 25, 2006

Mr.  John F. Brock


            Re: Terms of Employment

Dear John:

I am pleased to confirm that, subject to Board of Directors approval, Coca-Cola
Enterprises Inc. (the “Company”) offers employment to you as its President and
Chief Executive Officer (“CEO”) based on the following terms.

1.     Starting Date. You will commence employment with the Company on April 25,
2006 (the “Starting Date”). However, consistent with Company policy for all
employees, your employment will be at-will, allowing you or the Company to
terminate your employment at any time and for any reason. In the event of any
such termination, the rights and obligations of the parties will be determined
in accordance with Section 7 below.

2.     Position. You will be the President and CEO of the Company, with all
duties, responsibilities, and authority of that position as provided in the
Company’s Certificate of Incorporation, By-Laws, and written policies. You will
report solely and directly to the Board of Directors. In addition, you will be
elected to the Board of Directors upon commencement of employment, with an
initial term through 2008. Thereafter, assuming you continue to be employed as
the CEO, you will be nominated for reelection by the shareholders. All employees
shall report to you either directly or through other employees as determined by
you.

3.     Base Salary. Your starting Base Salary will be $1,100,000 per year. The
Board will review your Base Salary annually, beginning in February 2007, with
any adjustment effective in April of each year. Following each adjustment, the
term Base Salary shall thereafter refer to the adjusted amount.

4.     Annual Bonus. You will be eligible for participation in the Executive
Management Incentive Plan (the “MIP”) for 2006 and every year thereafter during
your employment. For 2006, your MIP bonus, if any, will be calculated as if you
were employed for the full year. Your target annual bonus under the MIP for 2006
will be 125% of your Base Salary, with a maximum bonus opportunity of 175% of
your target bonus, all subject to the Company meeting or exceeding its
performance goals. The Compensation Committee of the Board of Directors will
determine the extent to which the CEO’s performance goals will include a
personal performance element. The performance goals for the 2006 MIP have been
approved by the Compensation Committee at its February and April meetings.
Performance goals for future MIP awards will be determined by the Compensation
Committee.

5.     Equity Compensation. You will receive a one-time grant of stock options
on your employment Starting Date exercisable for a total of nine hundred
thousand (900,000) shares of Company common stock (“Inducement Option”). This
option grant will have an exercise price equal to Company stock market value on
the date of grant and a 10-year term pursuant to the 2004 Stock Award Plan.

In addition to a graduated, three-year continued-service condition to vesting,
the Inducement Option will be exercisable only upon the achievement of
share-price performance hurdles. Specifically, the market value of the Company’s
stock must reach 125% of the option’s exercise price for the option to be
exercisable for one-half of the option shares, and the market value must reach
150% of the option’s exercise price for the option to be exercisable for the
remaining one-half of the option shares. The terms of the Inducement Option
grant are set forth in the form of agreement attached hereto as Attachment A and
made a part hereof.

In addition, for 2006 you will receive an annual equity grant with a value of
approximately $6 million based on the “Fair Value” methodology that the Company
uses for financial reporting purposes. This grant is anticipated to occur in
July 2006 and will be in the same form, and subject to the same terms and
conditions, as contemporaneous grants to the other executive officers. Following
2006, annual equity grants will be determined by the Compensation Committee,
provided that all service conditions contained in future annual equity grants
will be waived on Retirement (as defined in Attachment A hereto).

6.     Employee Benefits. You will be eligible for the benefits provided
generally from time to time to the Company’s executive officers, including, to
the extent they exist from time to time, a qualified defined benefit pension
plan, 401(k) plan, nonqualified supplemental matched employee savings and
investment plan, medical, dental, life, disability coverage, and other benefits,
all in accordance with the terms and conditions of such plans. Additionally, the
Company shall provide to you, as soon as practicable following the Starting
Date, medical insurance for the period up to the time you are eligible for
coverage in accordance with the Company’s medical plan. You also will be
eligible to immediately participate in the Company’s nonqualified defined
benefit pension plan (“Executive Pension Plan”). Provided that you complete five
years of actual Benefit Service, you will be awarded two additional years of
Benefit Service for each of the first five years of actual Benefit Service which
accrue during your employment. If you fail to complete five years of actual
Benefit Service as a result of the termination of your employment under
conditions that make you eligible for severance payments pursuant to Section 7
hereof or as a result of your death or Disability, you will be awarded two
additional months of Benefit Service for each of month of actual Benefit Service
which accrue during your employment and you will be vested in such benefit at
such time. The Executive Pension Plan applicable to you may be modified from
time to time by the Board of Directors, so long as such modifications affect the
plan’s participants or potential participants generally and not solely the CEO.

        The Company will reimburse you for relocation costs in accordance with
normal Company policy for executive relocation. Further, the Company will
provide you with a one-time reimbursement of up to $50,000 of legal and other
professional expenses incurred in connection with negotiating the initial terms
of your employment with the Company.

7.     Severance Provisions. In the event your employment is terminated and the
requirements for eligibility for severance as listed on Attachment B hereto are
met, your eligibility for severance payments related to salary and annual bonus
and equity awards granted through December 31, 2007 will be determined solely
and exclusively under the severance provisions set forth in Attachment B, which
is made a part hereof. In addition, any severance benefit with respect to the
Inducement Option shall be as set forth in the 2006 Special Stock Option Grant
attached hereto as Attachment A. In addition, you shall be eligible for all
benefits, if any, pursuant to any Company benefit plan or welfare plan for which
you qualify in accordance with the terms of such plans at that time (including,
with respect to the Executive Pension Plan, the modification set forth in
Section 6 above). Vesting and exercise of long-term incentive awards (including
any stock options or restricted stock) granted after 2007 will be subject to the
provisions of the grant documents and the applicable plans.

8.     Prior Discussions. The terms of employment contained in this letter
supersede all prior discussions, documents, and agreements concerning your
employment with the Company and, with the Attachments, constitute the entire
terms of employment offered to you by the Company. In the event of any
inconsistency between any provision of this letter agreement and any provision
of any plan, program, policy, arrangement or other agreement of the Company or
any affiliate, the provisions of this letter agreement will control.

9.     Indemnification and Liability Insurance. During your employment and
thereafter for the period during which you may be subject to liability relating
to your services as an officer of the Company, you will be covered by the
Company’s directors and officers liability policy at the same level as
applicable to the Company’s other directors and officers, and you will be
indemnified to the fullest extent permitted by the Company’s Certificate of
Incorporation and By-Laws.

10.     Change in Control. In the event of a Change in Control of the Company
(as defined in the Company’s 2004 Stock Award Plan) during your employment, and
your involuntary termination without Cause or voluntary termination for Good
Reason within two years of the Change in Control (Cause and Good Reason as
defined in Attachment B hereto), any unvested stock options shall vest
immediately and become fully exercisable for the lesser of five (5) years
following the Change in Control or expiration of the option by its terms,
without regard to any performance conditions and without regard to your
continued employment, and any unvested restricted stock shall vest immediately
and any performance restrictions shall immediately expire.

11.     Governing Law. This letter agreement will be governed by and construed
and interpreted in accordance with the laws of Georgia without reference to the
principles of conflicts of law.

12.     Arbitration. Any dispute regarding the terms of this offer letter will
be resolved through binding arbitration before a sole arbitrator in Atlanta,
Georgia, administered by the American Arbitration Association in accordance with
its Commercial Arbitration Rules. Judgment upon any award rendered by the
arbitrator, including any injunctive relief, may be entered in any court having
jurisdiction thereof. Each party will pay its own expenses. Notwithstanding the
foregoing, any dispute regarding the terms of a plan or arrangement referenced
in this offer letter shall be resolved as specified in such plan or arrangement.
For the avoidance of doubt, any dispute regarding the noncompetition
requirements of the executive severance guidelines shall not be subject to
arbitration, but shall be brought in a court of competent jurisdiction.

13.     Amendment or Waiver. No provision in this letter agreement may be
amended unless such amendment is agreed to in writing and signed by you and an
authorized officer of the Company. No waiver by either party of any breach by
the other party of any condition or provision contained in this letter agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by you or an authorized officer of the
Company, as the case may be, whichever is the waiving party. This letter
agreement, as distinguished from your employment (which is at-will as provided
above), shall not be terminated except by the written consent of both parties.

14.     Delay in Payments on account of IRC Section 409A. It is expressly
contemplated that this letter agreement will conform to, and be interpreted to
comply with, Section 409A of the Internal Revenue Code and the Department of
Treasury Regulations and other interpretive guidance issued thereunder. If,
under Section 409A of the Code any payments must be delayed to conform with the
applicable tax rules, the Company will defer any such payment until as soon as
practicable following the first date upon which such payment may be made without
incurring the tax imposed thereunder and shall make such payment at that time.

15.     Survivorship. The respective rights and obligations of the parties under
Section 5 (Equity Compensation), Section 6 (Employee Benefits), Section 7
(Severance Provisions), Section 9 (Indemnification and Liability Insurance),
Section 10 (Change in Control), Section 11 (Governing Law), Section 12
(Arbitration), Section 14 (Application of Section 409A) and Section 15
(Survivorship) hereof shall survive any termination or expiration of this letter
agreement.

        On behalf of myself and the Board of Directors, we welcome you to the
Company and look forward to working with you to ensure the Company’s continued
success. If this letter accurately reflects our understanding on this matter,
please sign below and return a signed copy of this letter to me.

Sincerely,

/S/ Lowry F. Kline

Acknowledged and Agreed:

/S/ J. F. Brock

--------------------------------------------------------------------------------



Attachment A

[ccelogo.jpg]


2006 SPECIAL STOCK OPTION GRANT

TO:   John F. Brock

Upon your acceptance of the position of President and Chief Executive Officer of
Coca-Cola Enterprises Inc., the Board of Directors is pleased to award you this
special grant of stock options. The terms and conditions applicable to this
grant are described below.

1.

 

Grant of Options. For 2006, you have been granted 900,000 options to purchase
shares of the common stock of Coca-Cola Enterprises Inc. (also referred to as
the “Company”).


    The exercise price for these stock options is $20.69, the average of the
high and low trading prices of the Company’s stock on April 25, 2006, the date
of this grant.

 

2.   Vesting of Options.
 

a.   Conditions to Vesting.Options will vest as of the date both the service
condition and applicable performance condition are satisfied, which are as
follows:
      (i)   The service conditions to vesting are continuous employment with the
Company or an Affiliated Company, as follows:
 

    • One-third of this grant on April 25, 2007
• One-third of this grant on April 25, 2008
• One-third of this grant on April 25, 2009      

    (ii)   The performance conditions to vesting are:

 

  •

One-half of this grant will satisfy the performance condition to vesting on the
date the market value of the Company’s stock has averaged $25.8625 over 20 or
more consecutive trading days, which average market value represents a 25%
increase from $20.69, the market value of the Company’s stock on April 25, 2006.
 

 •

The other half of this grant will satisfy the performance condition to vesting
on the date the market value of the Company’s stock has averaged $31.0350 over
20 consecutive trading days, which average market value represents a 50%
increase from $20.69, the market value of the Company’s stock on April 25, 2006.


 b.    Schedule of Vesting. In accordance with subparagraph a. above, the
specified number of options will become exercisable when the conditions in
Column A and Column B are both satisfied.


# of Options Column A--Continued Service through ...  Column B--Share Market
Value of 150,000 April 25, 2007 $25.8625 150,000 April 25, 2007 $31.0350 150,000
April 25, 2008 $25.8625 150,000 April 25, 2008 $31.0350 150,000 April 25, 2009
$25.8625 150,000 April 25, 2009 $31.0350


3.

 

Duration of Options During Employment. You have until April 25, 2016, ten years
from the date of grant, to exercise any vested options, as long as you have been
continuously employed by Coca-Cola Enterprises or an Affiliated Company at the
time of exercise, all except as provided in Section 4 and Section 5 below.


4.

 

Effect of Termination of Employment.


 a.   Death or Disability. If your employment terminates on account of your
death or Disability,

 

(i)

 

 The service condition to vesting will be immediately waived and any unvested
options will remain outstanding for a period of five years from the date of
termination, during which period the performance conditions may still be met;
and


 

 

(ii)

Thereafter, the options that are at the date of termination, or later become
within the 5 year period, vested as to both service and performance conditions
may then be exercised until April 25, 2016.


 b.   Retirement after Five Years of Service. If you Retire after five years of
employment with the Company,

 

(i)

 Any unvested options will remain outstanding for five years from the date of
Retirement, during which period the performance conditions may still be met; and


 

(ii)

 The options that are, or later become, vested may be exercised until April 25,
2016.


c.   Involuntary Termination without Cause or Voluntary Termination for Good
Reason Prior to Your Retirement. If you are involuntarily terminated without
Cause or if you voluntarily terminate for Good Reason,


 

(i)

The service condition to vesting will be waived and any unvested options will
remain outstanding until the later of (i) three years from your termination
date, or (ii) five years from the date of grant, during which period the
performance conditions may still be met; and 


 

(ii)

The options that are, or later become, vested may be exercised until the earlier
of (a) five years from your termination date or (b) April 25, 2016.


d.   Termination due to Voluntary Termination Prior to Your Retirement. If,
prior to your Retirement, you voluntarily terminate your employment without Good
Reason,


 

(i)

Any options for which the service condition has not been met will be forfeited.


 

(ii)

The unvested options for which the service condition has been met as of the date
of your termination will remain outstanding as described below, during which
period the performance conditions may still be met:
        1)        For options subject to the $25.8625 performance condition, for
one year; and
        2)        For options subject to the $31.0350 performance condition, for
two years.
 

 

(iii)

The options that are, or later become, vested may be exercised until the earlier
of (a) three years from your termination date or (b) April 25, 2016.


e.   Involuntary Termination for Cause. If you are terminated for Cause, any
unvested options will be forfeited and vested options will expire as of the date
of your termination.


5.

 

Effect of Change in Control of the Company. In the event of a Change in Control
of the Company (as defined in the 2004 Stock Award Plan) and your involuntary
termination without Cause or voluntary termination for Good Reason within two
years of the Change in Control, any unvested options shall vest immediately. All
options that are, or become, vested at the time of a Change in Control may be
exercised up to five years from the Change in Control.


6.

 

Definitions. For purposes of this grant, the following definitions apply:
 

a.   An “Affiliated Company” includes The Coca-Cola Company and any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (1) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (2) the Company agrees to this subsequent employment.


b.   “Cause” means (i) willful or gross misconduct by you that is materially
detrimental to the Company, (ii) a willful act of (x) personal dishonesty or (y)
fraud in either event committed against the Company, or (iii) conviction of a
felony, except for a conviction related to vicarious liability based solely on
your position with the Company, provided that you had no involvement in actions
leading to such liability or had acted upon the advice of the Company’s counsel.
For purposes of this definition of Cause, no act or failure to act by you shall
be considered “willful” unless it occurs without your good faith belief that
such act or failure to act was in, or not contrary to, the best interests of the
Company.


c.   “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in your duties as Chief Executive
Officer, which condition, in the opinion of a physician approved of by the
Company, is expected to have a duration of not less than one year.


d.   “Good Reason” means your (i) demotion or diminution of duties,
responsibilities and status; (ii) a material reduction in base salary or annual
cash bonus incentive opportunities (whether in one reduction or cumulatively);
or (iii) relocation of your principal office more than 50 miles from Atlanta,
unless such relocation is closer to your primary residence, or outside the
Company’s corporate headquarters. You must give written notice to the Company
within 60 days of the date on which you are notified of such circumstances, and
the Company will have one month to remedy the matter.


e.   “Market value” means the average of the high and low trading prices of a
share of the Company’s stock on the applicable trading day or on the next
preceding trading day, if such date is not a trading day, as reported on the New
York Stock Exchange Composite Transactions listing.


f.   “Retirement” and “Retire” means your termination of employment on or
following April 25, 2011, provided such termination is not for Cause.


7.

 

Exercise of Options. You may exercise your vested options by following the
procedures established from time to time by the Company.


8.

 

Section 409A of the Internal Revenue Code. This option grant is intended to
comply with the requirements of Section 409A of the Internal Revenue Code and
shall be administered and interpreted accordingly. If the IRS issues final
regulations or other guidance causing you or the Company adverse tax
consequences under Section 409A in connection with this option, you agree that
the Company may amend the option as appropriate to comply with Section 409A
and/or provide an economically equivalent opportunity that does comply.


9.

 

Plan Administration. The terms of the Coca-Cola Enterprises Inc. 2004 Stock
Award Plan (the “Plan”) are incorporated by reference into this document. The
Company is the administrator of the Plan, whose function is to ensure the Plan
is managed according to its respective terms and conditions. A request for a
copy of the Plan and any questions pertaining to the Plan should be directed to:

 

  STOCK PLAN ADMINISTRATOR
P. O. BOX 723040
USA, ATLANTA, GA 31139-0040
770-989-3000

 

 


--------------------------------------------------------------------------------




SUPPLEMENTAL INFORMATION


REGARDING YOUR 2006 STOCK OPTION GRANT

        Federal Income Tax Consequences. The following is a summary of certain
significant federal income tax consequences associated with options to acquire
shares of the stock of the Company (“Stock”) granted under the Coca-Cola
Enterprises Inc. Stock Option Program (the “Option Program”) and is based upon
the Internal Revenue Code of 1986, as amended (the “Code”).

          This summary is based on the tax laws in effect in the U.S. as of May
2006. Tax laws are often complex and can change frequently. As a result, the
information contained in the summary may be out of date at the time you purchase
shares under the Plan or subsequently sell them. Please note that this summary
is general in nature and that it may not apply to your particular situation.
Coca-Cola Enterprises is not in a position to assure you of any particular tax
result. If you are a citizen or resident of another country for local law
purposes, the information contained in the summary may not be applicable to you.
Therefore, you are encouraged to seek appropriate professional advice as to how
the tax or other laws in your country apply to your specific situation.


        The options granted under the Option Program are “nonqualified” stock
options under the federal income tax laws, so there will be no federal income
tax consequences for the optionee upon the grant of options. Upon exercise of
the options, the optionee recognizes ordinary income in the amount by which the
value of the shares exceeds the exercise price for such shares.

        The amount of income recognized by the optionee upon the exercise of
options will be taxed at ordinary income tax rates and will be added to the
basis of the shares for computation of gain or loss realized upon the ultimate
disposition of the shares. If the optionee sells the shares, any amount realized
in excess of the optionee’s basis will be taxed as capital gain, and any loss
realized will be capital loss. The capital gain or loss will be treated as a
short- or long-term capital gain or loss, depending on the optionee’s holding
period (measured from the date the option is exercised).

        Tax Withholding. The Company is required to withhold federal income and
Medicare taxes (and FICA taxes, if applicable) on the taxable income resulting
from the exercise of options under the Option Program at the time the options
are exercised. Withholding of state and local income taxes also may be required
at the same time.

    ERISA.        The Option Program is not, and is not intended to be, a
qualified retirement plan. The Option Program therefore is not subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or to
Section 401(a) of the Code.

    Restrictions on Resales of Stock. The following is a summary of certain
restrictions that apply to the resale of Stock by persons who are “affiliates”
of the Company. An “affiliate” of the Company is defined generally to include
all of the directors, executive officers and any principal share owners of the
Company and may include directors and executive officers of the Company’s
subsidiaries if they play a policy-making role at the Company level.

        An affiliate of the Company generally may resell shares of Stock only in
compliance with the registration provisions of the Securities Act of 1933, as
amended (the “1933 Act”), or the exemptive provisions of Rule 144 promulgated by
the Securities and Exchange Commission (the “Commission”) under the 1933 Act.
Under Rule 144, any affiliate selling registered securities is entitled to sell
in brokers’ transactions, within any three-month period, a number of shares of
Stock that does not exceed the greater of (i) 1% of the then outstanding Stock
or (ii) the average weekly trading volume of the Stock during the four weeks
preceding the sale. In addition, for sales of shares in reliance on Rule 144
during any three-month period which exceed 500 shares or which have an aggregate
sale price of $10,000, the seller is required to file a notice of sale with the
Commission.

        A person who, at the time of resale of Stock acquired pursuant to the
Option Program and registered under the 1933 Act, is not an affiliate of the
Company generally may resell shares acquired by him or her pursuant to the
Option Program without restriction.

        Incorporation of Certain Documents by Reference. The following documents
filed by the Company with the Commission are incorporated herein by reference:

    (a)        The Company’s Annual Report on Form 10-K filed pursuant to
Section 13 of the Securities Exchange Act of 1934 for its fiscal year ended
December 31, 2005;


    (b)        all other reports filed by the Company pursuant to Section 13(a)
or 15(d) of the Securities Exchange Act of 1934 since December 31, 2005;


    (c)        the description of the Company’s common stock which is contained
in the registration statement on Form 8-A (Registration No. 1-9300) filed under
Section 12 of the Securities Exchange Act of 1934, including any amendments or
reports filed for the purposes of updating such description.

        All documents subsequently filed by the Company pursuant to Sections
13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934 prior to the
filing of a post-effective amendment that indicates that all securities offered
hereby have been sold, or that deregisters all securities then remaining unsold,
shall be deemed to be incorporated herein by reference and to be a part hereof
from the date of filing of such documents.

        The Company will provide without charge to each person to whom this
document is delivered, at the written or oral request of such person, a copy of
any or all of the foregoing documents incorporated herein by reference, other
than exhibits to such documents (unless such exhibits are specifically
incorporated by reference into the foregoing documents). The Company also will
provide without charge upon request a copy of the Company’s latest Annual Report
to Share Owners. Written or telephone requests should be directed to Share Owner
Relations at (770) 989-3796, Coca-Cola Enterprises Inc., 2500 Windy Ridge
Parkway, Atlanta, Georgia 30339 or P.O. Box 723040, Atlanta, Georgia 31139-0040.

--------------------------------------------------------------------------------



Attachment B

Severance Provisions Applicable to Chief Executive Officer

I.     Eligibility. The Chief Executive Officer (“CEO”) will become eligible to
receive severance pay and/or severance benefits in the event that both of the
following conditions are satisfied:  

 •

  The officer’s involuntary termination without Cause, or the officer
voluntarily terminates employment for Good Reason; and
 

•

  The officer executes and delivers an agreement incorporating the mutual
release of claims and the non-competition provisions set forth below.

II.     Severance Provisions. If, but only if, the conditions of Section I above
are satisfied, the CEO shall receive the following:

    A.        Annual Salary and Bonus. The CEO will receive an amount equal to
the lesser of: (i) 24 months of base salary and two Annual Bonus Awards, payable
in equal monthly amounts, and (ii) that number of months of base salary and
prorated Annual Bonus Awards resulting between the CEO’s date of termination and
the date that is the 7 year anniversary of the CEO’s initial employment date
with the Company, payable in equal monthly amounts. The CEO also shall receive a
payment equal to the annual bonus that would have been payable for the year of
termination, which amount shall be based on actual performance results and
prorated for his actual period of service during such year.

        Notwithstanding the preceding paragraph, monthly severance benefits may
be offset by the amount of the CEO’s monthly benefit under the Executive Pension
Plan in the event such pension benefits commence during the CEO’s severance
period.

    B.        Medical Coverage. The CEO will receive additional severance
payments intended to mitigate the additional cost of continuing medical coverage
under COBRA until CEO is no longer eligible for COBRA. Such payments would
approximate the difference in the required contributions towards COBRA coverage
and the contributions for coverage of an active employee.

    C.        Severance Equity Benefits. The CEO’s 2006 and 2007 annual equity
grants will be treated as follows:

 •

  Restricted stock for which the performance goals have been met at the
termination date will be vested on the termination date on a pro rata basis (in
the same ratio as the months of employment since the grant date bears to the
number of months in that grant’s original service vesting period), plus that
additional service condition vesting that would have occurred within 24 months
immediately following the termination date.


 •

  Restricted stock for which the performance goals have not been met at the
termination date will be vested on a pro rata basis (in the same ratio as the
months of employment since the grant date bears to the number of months in that
grant’s original service vesting period), plus that additional service condition
vesting that would have occurred within 24 months immediately following the
termination date, and the performance goals may still be met with respect to
such shares during the original period of service vesting for the grant.


 •

  Unvested stock options will be vested on the termination date to the extent
they would have met the service vesting conditions within 24 months from the
termination date. Stock options that are vested (or become vested upon the CEO’s
termination) will remain exercisable for 24 months from the termination date.


III.     Definitions
 

   •

   "Annual Bonus Award” means the amount payable to the officer under the
executive management incentive plan in effect for executive officers on his or
her termination date, which amount shall be calculated as if the “target”
performance results were attained. If there is no executive management incentive
plan in place at the time of the officer’s termination or if the employment is
terminated by the officer for Good Reason and the Good Reason is a material
reduction in base salary or annual cash bonus incentive opportunity, then the
Annual Bonus Award means an amount equal to the last such award received by the
officer prior to his termination date.


 •  

   "Cause” means (i) willful or gross misconduct by the officer that is
materially detrimental to the Company, (ii) a willful act of (x) personal
dishonesty or (y) fraud in either case committed against the Company, or (iii)
conviction of a felony, except for a conviction related to vicarious liability
based solely on his position with the Company, provided that the officer had no
involvement in actions leading to such liability or had acted upon the advice of
the Company’s counsel. For purposes of this definition of Cause, no act or
failure to act by the officer shall be considered “willful” unless it occurs
without his good faith belief that such act or failure to act was in, or not
contrary to, the best interests of the Company.


  • 

   “Good Reason” means the officer’s (i) demotion or diminution of duties,
responsibilities and status; (ii) a material reduction in base salary or annual
cash bonus incentive opportunities (whether in one reduction or cumulatively);
or (iii) relocation of his principal office more than 50 miles from Atlanta,
unless such relocation is closer to his primary residence, or outside the
Company’s corporate headquarters. The officer must give written notice to the
Company within 60 days of the date on which he is notified of such
circumstances, and the Company will have one month to remedy the matter.


IV.     Mutual Release and Non-Competition. The CEO shall execute and deliver an
agreement incorporating the following provisions.

A.      Mutual Release.

Executive Release. The CEO agrees, for himself, his spouse, heirs, executor or
administrator, assigns, insurers, attorneys and other persons or entities acting
or purporting to act on his behalf, to irrevocably and unconditionally release,
acquit and forever discharge the Company, its affiliates, subsidiaries,
directors, officers, employees, shareholders, partners, agents, representatives,
predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored
by the Company and said plans’ fiduciaries, agents and trustees (collectively
“Company Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the CEO has, or has had, against any of the Company Parties as of
the date of execution of this Release arising out of or relating to the CEO’s
employment or the termination of employment with the Company. This Release
specifically includes without limitation any claims arising in tort or contract,
any claim based on wrongful discharge, any claim based on breach of contract,
any claim arising under federal, state or local law prohibiting race, sex, age,
religion, national origin, handicap, disability or other forms of
discrimination, any claim arising under federal, state or local law concerning
employment practices, and any claim relating to compensation or benefits. This
specifically includes, without limitation, any claim which the CEO has or has
had under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, as amended, and the Employee Retirement Income Security Act of 1974, as
amended. Nothing herein shall release the Company from any claims or damages
based on (i) any right the CEO may have to enforce this Release or the
employment letter agreement dated April 25, 2006, (ii) any right or claim that
arises after the date of this Release, (iii) any right the CEO may have to
benefits or entitlements under any applicable plan, agreement, program, award,
policy or arrangement of the Company, (iv) the CEO’s eligibility for
indemnification in accordance with the certificate of incorporation and by-laws
of the Company, or any applicable insurance policy, with respect to any
liability the CEO incurs or incurred as an employee or officer of the Company or
(v) any right the CEO may have to obtain contribution as permitted by law in the
event of entry of judgment against the CEO as a result of any act or failure to
act for which the CEO and the Company are jointly liable.


 Company Release. The Company agrees, for itself and its successors and assigns,
to irrevocably and unconditionally release, acquit and forever discharge the
CEO, his spouse, heirs, executor or administrator (collectively “Executive
Parties”), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Company has, or has had, against the Executive Parties as of
the date of execution of this Release arising out of or relating to the CEO’s
employment or the termination of employment with the Company including but not
limited to any claim, demand, obligation, liability or cause of action arising
under any federal, state, or local employment law or ordinance, tort, contract,
or breach of public policy theory, or alleged violation of any other legal
obligation. Nothing herein shall release the CEO from any claims or damages
based on (i) any right Company may have to enforce this Release or the
employment letter agreement dated April 25, 2006, (ii) any right or claim that
arises after the date of this Release or (iii) any right Company may have to
obtain contribution as permitted by law in the event of entry of judgment
against it as a result of any act or failure to act for which Company and the
CEO are jointly liable.


B.        Non-Competition.

 The CEO acknowledges that as the Chief Executive Officer of the Company he has
had ultimate responsibility for the Company and chief financial responsibility
throughout the United States and internationally, and that it is reasonable and
necessary for the Company to protect itself on such basis. Accordingly, the CEO
covenants and agrees that, during the period beginning on the date of
termination of his employment and ending two (2) years thereafter, he will not
directly or indirectly, on his own behalf or on behalf of any person or entity,
compete with the Company by performing activities or duties substantially
similar to the activities or duties performed by the CEO for the Company for any
business entity that is a Direct Competitor of the Company within the Restricted
Area, as defined below.


 A “Direct Competitor” of the Company is any business or operation within the
Restricted Area owned or operated by PepsiCo, Inc., The Pepsi Bottling Group,
Inc., and Cadbury Schweppes plc. Further, the Board of Directors shall have the
right to modify the definition of Direct Competitor by including other
manufacturers, bottlers, or distributors of non-alcoholic beverages at the time
of CEO’s termination of employment. The “Restricted Area” is any state in the
United States in which the Company sold or distributed products or services of
the Company as of the Effective Date. CEO expressly acknowledges and agrees
that, because of the nature of the services he has provided as Chief Executive
Officer of the Company under this Agreement, he provided such services
throughout the Restricted Area and, therefore, the Restricted Area is reasonably
defined to protect the Company’s legitimate business interests.


The CEO acknowledges and agrees:
 

(i)         The knowledge and experience the CEO acquired while an employee,
officer and executive of the Company are of a special, unique and extraordinary
character and that his position with the Company placed him in a position of
confidence and trust with the Company’s customers and employees.


(ii)         The CEO’s experience and capabilities are such that he can obtain
subsequent employment without breaching the terms and conditions of this
Agreement and his obligations under this Agreement will not prevent him from
earning a livelihood.


(iii)         The CEO has special knowledge, contacts and expertise with respect
to the operations of the Company and its Subsidiaries, and the Company would not
enter into this Agreement without obtaining the covenants and agreements of the
CEO as set forth in this Agreement.
